DETAILED ACTION
Applicant’s reply filed on 05/13/2022 is acknowledged.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoji et al. (JP2013038018, hereinafter Yoji).
Referring to claim 1, Yoji discloses a heating system (figures 4, and/or  26) comprising: 
a printed circuit board (2 ); and 
light emitting diodes (30) arranged in n a plurality of concentric circles on the printed circuit board (30 in two concentric circles ), 
wherein the LEDs are electrically configured as one or more grids (one grid made of 2 annular rings in figure 4 and 26; herein considering one grid) , 
each grid having a first plurality of rows electrically in series  (two concentric rows electrically connected in series see figure 9-10),  
a second plurality of columns in parallel (number of columns of one grid having two rings; herein number of columns are equal to number of LEDs (96 in figure 4) in each concentric ring)) and 
a number of column in the second plurality of column wherein the second plurality  is defined as C, and 
wherein all of the one or more grid have same number of columns (herein all of the one grid has same number of column);
a number of LED in each concentric circle is odd multiple of C (number of LEDs is 96=  odd multiple of C (1 times 96)), and 
no concentric circles that have a number of LEDs that is not an odd multiple of C are present on the printed circuit board ( no concentric circle of LED present other than the one grid above having two concentric circles, see figure 4 and 26).


Referring to claim 2, Yoji discloses the heating system of claim 1, wherein the printed circuit board comprises exactly one signal routing layer ( 22 on signal routing layer 23 in figure 10 of Yoji).

Referring to claim 3, Yoji discloses the heating system of claim 1, wherein  the one or more grids comprises, wherein each grid forms a zone, wherein a zone has a center circle or an annular ring shape ( Yoji in figure 28 having two grids wherein each grid having a zone which can be at least one annual ring row of LEDs).

Referring to claim 5, Yoji discloses the heating system of claim 1, The heating system of claim 1, wherein a number of rows in each grid is determined based on a grid voltage and a voltage drop across each LED (Schaller discloses the claimed structure rows in each grid, therefore, grid voltage and a voltage drop across each LED is known based on number of rows and voltage of each LED).

Referring to claim 21, Yoji discloses the heating system of claim 2, wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from an outer edge of the printed circuit board toward a center of the printed circuit board, passing through each LED on the printed circuit board (see 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from outer edge to inner edge of substrate 2) .

Referring to claim 22, Yoji discloses the heating system of claim 2, wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from a center of the printed circuit board toward an outer edge of the printed circuit board, passing through each LED on the printed circuit board (see zigzag pattern 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from a center of the printed circuit board toward an outer edge of board 2, passing through each LED of substrate 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller.
Referring to claim 4, Yoji discloses the heating system of claim 1, but fails to disclose a plurality of grid power supplies, each in communication with a respective zone, such that LEDs in each zone are independently controlled.
It would have been obvious design choice and old to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Schaller to each LED light zones connected to individual power source, because this type of arrangement would help to increase or decrease emitted light and/or heat by user’s need by switching some zones on while others off, or as dimmable or controllable source at different intensity. 

Referring to claim 23, Yoji discloses the heating system of claim 4, wherein the printed circuit board comprises exactly one signal routing layer, and wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from a location on the printed circuit board toward a second location closer to a center of the printed circuit board, passing through each LED in the zone (see zigzag pattern 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from a loaction of  board 2 toward toward a second location closer to a center of board 2, passing through each LED of substrate 2).

Referring to claim 24, Yoji discloses the heating system of claim 4, the heating system of claim 4, wherein the printed circuit board comprises exactly one signal routing layer, and wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from a location on the printed circuit board toward a second location further from a center of the printed circuit board, passing through each LED in the zone (see zigzag pattern 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from a location of  board 2 toward a second location further from a center of board 2, passing through each LED in the zone).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Kim et al. (US20150028753, hereinafter Kim).
Referring to claim 6, Yoji discloses the heating system of claim 1, the number of rows in each grid is 80 or more (whole circuit board LEDS as one grid has rectangle sub grids each with multiple rows more than 80 in figure 9), but fails to disclose wherein the grid voltage is about 300V.
Kim discloses a driving power source of the LED lamp module may be a device supplying output power of DC 300V (paragraph 0059) and further discloses grid voltage and a voltage drop across each LED is known based on number of rows and voltage of each LED (see paragraph 0057).
It would have been obvious design choice and old to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Schaller to have specific grids and grid voltages, ordinary skill in the art determines specific grid voltages based on technique given by Kim in order to generate certain brightens and/or heat. 

Referring to claim 7, Yoji in view of Kim disclose the heating system of claim 6, wherein a number of columns in each grid is 5 or more (see figure 9 of Schaller).

Response to Arguments
Applicant's arguments filed on 12/17/2021  have been fully considered but they are not persuasive. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847